PER CURIAM
Defendant appeals his conviction for possession of .a controlled substance, former ORS 475.992 (2003), arguing that the trial court erred in denying his motion to suppress evidence found in a backpack, and further arguing that the court erred in admitting into evidence a laboratory report pursuant to ORS 475.235. We reject without discussion defendant’s arguments concerning the denial of his motion to suppress. Concerning the admission of the lab report into evidence, the state concedes that defendant is entitled to a reversal in light of the holding of State v. Birchfield, 342 Or 624, 157 P3d 216 (2007). We agree and accept the state’s concession.
Reversed and remanded.